Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 14 September 2022. Claims 1-11 and 18-23 are pending and have been considered as follows.
Response to Arguments
	The Examiner notes that Applicant did not amend the abstract in order to overcome the Specification Objection on the record and Applicant did not argue against such objection either. As such, the Specification Objection regarding the abstract including more than 150 words in length is maintained.
	Applicant has deleted all the limitations related to the Claim Objections and claim rejections under 35 USC 112(a), 35 USC 112(b), 35 USC 101 and 35 USC 103 as set forth in the office action of 29 December 2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:

Abstract has more than 150 words.
Since the invention seems to have shifted to be purely focused on the multimodal fusion method, Examiner believes the abstract should be updated to more appropriately include that which is new in the art to which the invention pertains.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first and the second encodings” appears to be a typographical error and should be “the first encodings and the second encodings” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “sleected” appears to be a typographical error and should be “selected”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the first and the second measurements” appears to be a typographical error and should be “the first measurements and the second measurements” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “wherein each of the input subnetworks of the multiple input subnetworks” appears to be a typographical error and should be “wherein each of the multiple input subnetworks”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “extract first features from the first measurements indicative of attributes and spatial relationships of objects sensed by the first sensor and extract second features from Page 2 of 15Appl. Ser. No. 16/784,103the second measurements indicative of attributes and spatial relationships of objects sensed by the second sensor”. Specification only has support for attributes of objects to be included in the feature extraction step; however, there’s no evidence in the specification for spatial relationships of objects to be included in such feature extraction.

Claim 3 recites the limitation “wherein to annotate the first features and the second features, the processor is configured to: determine a spatial relationship of each of the objects from the first measurements and the second measurements with respect to a location of the vehicle and a direction of the route; select an encoding of the direction for each object from the first measurements and the second measurements based on the spatial relationship of a corresponding object with respect to the location of the vehicle and the direction of the route”. There is no support in the specification for the recited limitations (emphasis added).

Claim 5 recites the limitation “wherein the extracted attributes of the detected objects include one or combination of … a texture”. There is no support in the specification for the recited limitations (emphasis added).

Claim 20 recites the limitation “wherein the remote sensor includes one or a combination of … a sensor arranged at a roadside unit (RSU)”. There is no support in the specification for the recited limitations (emphasis added).

Claims 2, 4, 6-11, 18-19 and 21-23 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because of the recited limitation “first features”. It is unclear, to the Examiner, whether Applicant is referring to the same first features previously recited or not.
Claim 2 recites the limitation “the second feature”. It is unclear, to the Examiner, which specific second feature, if any, of the second features previously recited Applicant is referring to. Or, “the second feature” might be a typographical error and should be “the second features” (otherwise, there is insufficient antecedent basis).
Claim 2 is indefinite because of the recited limitation “attributes”. It is unclear, to the Examiner, whether Applicant is referring to the same attributes previously recited or not.

Claim 3 recites the limitation “the second feature”. It is unclear, to the Examiner, which specific second feature of the second features previously recited Applicant is referring to. Or, “the second feature” might be a typographical error and should be “the second features” (otherwise, there is insufficient antecedent basis).
Claim 3 is indefinite because of the recited limitation “attributes”. It is unclear, to the Examiner, whether Applicant is referring to the same attributes previously recited or not.
Claim 3 is indefinite because of the recited limitation “wherein the processor is configured to extract the first features and the second feature using one or multiple feature extractors trained to detect and extract features of attributes of the objects from the first measurements and the second measurements”. It is unclear, to the Examiner, why the exact same limitation of claim 2 is repeated in claim 3 even though claim 3 is dependent on claim 2.
Claim 3 is indefinite because of the recited limitation “a spatial relationship of each of the objects from …”. It is unclear, to the Examiner, whether there is any connection between such spatial relationship and the previously recited spatial relationships.
Claim 3 recites the limitation “the extracted features”. It is unclear, to the Examiner, which, if any, of the first features or the second features previously recited Applicant is referring to (if neither/none, there is insufficient antecedent basis).
Claim 3 recites the limitation “the objects”. It is unclear, to the Examiner, which, if any, of the previously recited limitations Applicant is referring to (e.g. “objects in a scene pertinent to the route of the vehicle” in line 3 of claim 1; “objects sensed by the first sensor” and/or “objects sensed by the second sensor” in claim 1). (if neither/none, there is insufficient antecedent basis).
Claim 3 recites the limitation “the encoding”. It is unclear, to the Examiner, which specific encoding Applicant is referring to and which encodings is it connected to (if neither/none, there is insufficient antecedent basis).
Claim 3 recites the limitation “the features”. It is unclear, to the Examiner, which, if any, of the first features or the second features previously recited Applicant is referring to (if neither/none, there is insufficient antecedent basis).

Claim 4 recites the limitation “the features”. It is unclear, to the Examiner, which, if any, of the first features or the second features previously recited Applicant is referring to (if neither/none, there is insufficient antecedent basis).
Claim 4 recites the limitation “the objects”. It is unclear, to the Examiner, which, if any, of the previously recited limitations Applicant is referring to (e.g. “objects in a scene pertinent to the route of the vehicle” in line 3 of claim 1; “objects sensed by the first sensor” and/or “objects sensed by the second sensor” in claim 1). (if neither/none, there is insufficient antecedent basis).
Claim 4 recites the limitation “the attributes”. It is unclear, to the Examiner, which, if any, of the previously recited limitations Applicant is referring to (e.g. “attributes of the objects sensed by the first sensor” or “attributes of the objects sensed by the second sensor”). (if neither/none, there is insufficient antecedent basis).
Claim 4 recites the limitation “the objects detected from the measurements”. It is unclear, to the Examiner, which, if any, of the previously recited limitations Applicant is referring to (which of the objects AND which of the first measurements or the second measurements). (if neither/none, there is insufficient antecedent basis).
Claim 4 recites the limitation “the attributes of the detected objects”. It is unclear, to the Examiner, which, if any, of the previously recited limitations Applicant is referring to (which of the objects AND which of the attributes). (if neither/none, there is insufficient antecedent basis).
Claim 4 recites the limitation “a salient object”. It is unclear, to the Examiner, whether there is any connection between such salient object and any of the previously recited objects.

Claim 5 recites the limitation “the extracted attributes of the detected objects”. There is insufficient antecedent basis for the two mentioned limitations in claim 5.
Claim 5 is indefinite because of the recited limitation “a spatial relationship to the vehicle”. It is unclear, to the Examiner, whether there is any connection between such spatial relationship and the spatial relationships previously recited or not. Examiner suggests for such limitation to be omitted from claim 5 since the previous limitation “a distance from the vehicle” covers the same limitation.

Claim 6 is indefinite because of the recited limitation “wherein the extracted attributes include …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the extracted attributes further include …” or whether the limitations of claim 6 are meant to replace the limitations of claim 5. And, the limitation recites “wherein the extracted attributes include the velocity of the dynamic object”, the connection of such limitation is unclear and Examiner suggests amending it to recite “wherein the velocity is associated with the dynamic object”.

Claim 7 recites the limitation “the identified salient objects”. There is insufficient antecedent basis such limitation in claim 7.

Claim 8 recites the limitation “the modes of the multiple sensors”. While claim 8 previously recites a mode of the first sensor and a mode of the second sensor, there is not sufficient structure for all the modes of all the multiple sensors.

Claim 9 is indefinite because of the recited limitation “wherein the processor executes a parametric function trained to generate the driving instruction from the first and second measurements”. Claim 1 previously recite “processor configured to execute the executable instructions to generate the driving instructions for the vehicle by performing a computer-implemented multimodal fusion method”. Therefore, it is unclear, whether there is any connection between the parametric function and the previously recited limitations of claim 1 or not.

Claim 10 recites the limitation “the measurements”. It is unclear, to the Examiner, which, if any, of the previously recited measurements (first measurements or second measurements) Applicant is referring to (if neither/none, there is insufficient antecedent basis).
Claim 10 recites the limitation “the outputs”. There is insufficient antecedent basis for such limitation in the claim.

Claim 11 recites the limitation “the features”. It is unclear, to the Examiner, which, if any, of the first features or the second features Applicant is referring to (if neither/none, there is insufficient antecedent basis).
Claim 11 is indefinite because of the recited limitation “individual sensors”. It is unclear, to the Examiner, whether there is any connection between such sensor and any of the previously recited sensors or not.

Claim 22 recites the limitation “the neural network”. It is unclear, to the Examiner, which, if any, of the previously recited neural networks Applicant is referring to.

Appropriate correction is required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. NOTE: Examiner advises Applicant to keep in mind the references Belvin (US7831433B1) already on the record and Hori (US20180189572A1) cited in the attached PTO-892 form when amending the claims to overcome the claim objections and 35 USC 112 claim rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667